Title: To George Washington from George Morgan, 31 July–5 August 1788
From: Morgan, George
To: Washington, George



Dear Sir
Prospect New Jersey July 31st[–5 August] 1788

Your Excellency is no doubt informed of the Ravages made in Connecticut, New York & New Jersey by the Hessian Fly, whose History is given in various Publications: As this Insect is now advanced to the Neighbourhood of Philadelphia, & its Progress southward is alarming to the Farmer, I have taken some Pains to inform myself of its Manners & Life, & to make several Experiments to oppose its destructive Depredations: From these it appears that good Culture of strong Soil, or well manured Lands, may sometimes produce a Crop of Wheat or Barley, when that sowed in poor or middling Soil, without the other Advantages, will be totally destroy’d: but as the Insect lives in its aurelia State, in Straw & Litter, through the Winter, I find that unmixed Barn Yard Manure spread on Land in the Spring, multiplies the Fly to an astonishing Degree. Hence the Farmer will see the necessity of mixing his Yard Manure with Earth or Marle, in Heaps, adding (where he can do it) a Quantity of Lime, & changing the Heaps after they have undergone the necessary

Fermentation, that their Parts may be well incorporated, & a new Digestion brought on, which will effectually destroy the Insect.
Rolling of Wheat just before the first Frosts in Autumn, & after the last in the Spring, or before the Wheat begins to pipe or spindle, has good Effect. In the first Place it is a part of good Culture; & secondly, the Roller crushes & destroys a great Proportion of the Insect.
Top Dressings of Lime, or of live Ashes, are useful as Manures, & may (when applied about the Times I have mentioned as proper for Rolling) be offensive to the Insect; but if used in a sufficient Quantity to destroy them, would, I believe, destroy the Wheat also.
I have confined my Observations to Wheat & Barley, because this Insect seldom injures Rye materially, & has never attacked Oats, Buckwheat or Indian Corn.
In the Year 1782 a particular Species of Wheat was accidentally introduced on Long Island which is found to resist the Fly & to yield a Crop when all other Wheats in the same Neighbourhood are destroyed by it: but as this Wheat has been incautiously sowed in Fields with other kinds, it has generally become so mixed by the Farina as to suffer in its Character in Proportion to this Mixture; insomuch that some Farmers, from Inattention to this Circumstance, have condemned it altogether: Fortunately however some Crops have been preserved from this Degeneration, & I was so lucky as to procure the whole of my last Years Seed of the purest kind; the consequence of which has been a good Crop, whilst my neighbours Fields, sowed with other kinds of wheat, have been either totally destroyed or materially injured: I have nevertheless deemed it of Importance to the Public, to find from whence, & how this Species of Wheat was first introduced on Long Island, that we may be enabled to renew our Seed from the same Quarter, pure & unmixed: I hoped to have ascertained, not only the State it came from, but the Farm it grew on. My Success has not hitherto equalled my Industry, owing, possibly, to the contraband Trade carried on during the War, between Chesapeek, Delaware & New York, by Means of Passports from the British Admirals, which has caused a Reluctance in giving Information: I have satisfied myself however, that this Species of Wheat was thus brought to New York

in April 1782—that a Cargo of it was then sent to Messrs Underbills Mill near Flushing, to be manufactured into Flour; & that from Seed saved out of this Parcel, the yellow bearded Wheat has been propagated.
I have sent Samples of this Wheat to Gentlemen in Maryland, Delaware, & Pennsylvania, & to your Excellency, that by sowing them it may be ascertained whether the exact Species is to be found in either of those States, or in Virginia, from whence our Country may procure unmixed Seed, & the Farmers of the more southern States be effectually guarded against the Fly, by a timely Knowledge of the Qualities of the Yellow bearded Wheat, by which name it is properly distinguished from the red & the white bearded; neither of which resist the Fly. It is a general received Opinion that the Capacity of the Yellow bearded Wheat in withstanding the Attack of the Hessian Fly, is oweing to the hardness or Solidity of its Straw—but when we reflect that other Wheats are sometimes wholly cut off in the Fall of the Year, & sometimes early in the Spring, before the Season of its running to Straw, we shall be induced to assign another Cause.
I am sorry that I cannot point out more than two Distinctions of this from other Wheats—The first is in the Ear, at, or after Harvest—The obvious Difference then, is the Coulour of the Chaff. The second can only be observed by the Miller, who says, “this Grain requires to be more aired & dried than any other Wheat, before Grinding, or it will not yield its Flour so kindly, as it is of a more oily Nature; but when thus aired & dried, the Quality & Quantity of its Flour, is equal to that of the best white Wheat.
As Mr Hazard, the Post Master General undertook to forward the Sample of Wheat for your Excellency some Weeks ago, I hope it has come safe to Hand. I should have done myself the Honour of writing to your Excellency at the same time, but I wished to accompany it with the above Information: When it is ascertained that you have the yellow bearded Wheat in your State or in any particular District of it, your causing Information thereof to be given to the Philadelphia Agricultural Society will render a most important Service to the Farmers of Pennsylvania, New Jersey &c., & may possibly prevent the farther Progress southward of this destructive Insect. I have the Honour to

be, with the greatest Respect Your Excellencys most Obedient, humble Servt

Geo: Morgan


New York August 5th 1788. The Organization of the New Government has been long retarded by a Difficulty in uniting seven States to vote for One Place—The Contest lay between New York & Philadelphia. As both Parties could not be indulged, a Vote was carried yesterday for Baltimore; so that the Ordinance will be completed this Morning, unless New York succeeds in their Intention to move for a Reconsideration of it, as the Place is not agreeable to several of the most southern States, tho’ they voted for it.

